Luke, J.
1. Where a long excerpt from the charge of the court is assigned as error on the ground “ that it was an expression of opinion by the judge presiding, as to what had been proved on the trial of the case,” without stating what the expression was, or pointing out the particular part or parts of the excerpts complained of, and the excerpt as a whole is not subject to the criticism made, the assignment of error is too vague, indefinite, and uncertain to be considered. Roberts v. State, 92 Ga. 451 (3) (17 S. E. 262).
2. The evidence authorized the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.